id office uilc cca_2009123008484954 -------------- number release date from -------------------------- sent wednesday date am to ------------------------------------------ cc subject re foreign withholding issue the service can resolve the sec_1446 withholding liability by entering into a settlement agreement with the partnership entity signed by any person with authority under state law to bind the partnership entity the service may collect and process that case for closure if there are no other partnership items to be resolved with the partnership entity then the agreement with the entity is for purposes of section f a complete agreement if the adjustment to sec_1446 withholding liability gives rise to tax consequences to the individual partners then the sec_1446 withholding liability needs to be included in the fpaa and or the service can resolve the issue with the partners through settlement agreements for purposes of section f if the sec_1446 withholding liability is the only partnership_item being adjusted then agreements with the individual partners would be complete settlement agreement otherwise they would be partial
